OFFICE   OF   THE   ATTORNEY     GENERAL        OF TEXAS
                                         AUSTIN


i-0.    MANN
   --
                                                        kiarah28, 1939


               Bon.Bill 9. Vatklns
               OountyAttorney
               Llano aosntr




                                                                  -.
                                                            ‘.         ._   ’
      Hon. Bill S. Watkins,liarah          28,   1939,   pago   2



               of at leastthreemembersof the Coemiasi~n-
               era* Court..
               Artlole 3896. supra,authorlseaan allowanoe
      for 8~-0fii010ser*iosawithinthe llmltatlonastated,
      %x-Offloloasignifiesrrom or by tirtue of offloe,
      It meant3
              an authorityderlv64iron oiflolalobarcrotor
                to the oSloid poaltlon an4 not eapreaaly
      or .annexad
      oonsermdapontho lnal~l&uaL Tba:~xpraaalonhaabam
  .   aaidtoritfortoaervieoarhiah,tihou&lqoaaLppao
       the oif1o.tbnauaa of his oSf~o~al.poaltlon,~~n~aat
.~'>.l-:'
       lLaae*aarfly
                  lnoidont to tha parforaouoeOS the @mleal
       duttoaof h%aoffiua. slaola va* -oalTeaton  Ooiorff*
  . _, Z66 86 lll6:
                                                          .,



                         9, &tlolo iJoi tha.T&aa Cor~aiSt,atic~~
                     'Seatlo


,.,   prtJaarlbqathe Baldma   rate of tua8~.~aMral         porpoir
i.. . ~ror.s0d8
:.I             .a&4bribaa.   ror Alar&u.asa ior .Bumanout     sm-
      p-at8      reapeothiy. Tiiemo&y arialug~froa         .%ama
      Xeviid.andoolleote4Sor aaoh of dae aMe wmmmakd
      purpoaeaare oonatltutlonilttIn4a.




      ml& 4b y
             'taxation io r
                          a ny
                             p ur p m
                                    a h
                                      ua bll
                                           e
                                           lp p l4 fo
                                                   4’
      thi'pa~iotbt! pprpoaaaud no other, OarrollW+:rillir
      eoa~sr6c4# Ault‘a. Bill Colae~,xl6 8w SSQ) Tes. &iY,
      Vol. ll,,page88
                    609-10-11;fien4araon
                                       comfy vat mTk* 66a
      SW 94.                        :
                     IOU am 2wpeoklly       that ad&4
                                                 it is iha
      o&don         OS thba B+rtimaatthe eboff~oia~a&Ary~
                                          that
      of the ooost]i"atfQrnq
                           or no pet thereofoam be 14 out
      of the GeneralStu#:anU Brl4gs Rm4 aa this faad p"a a
       Hon. Bill S. ~~tkina,Zaroh 28, 19S9,Page 3


       oooetltutlonal run4 and the money of aooh oonetltutlona
       fund must be appliedto that partloobr purpoaafor
       whloh it was ralaedand no other*
                       Truatlngthat the ioregolnganawerayour lr
       q&y,         we mmaln

           .
                           ,        ,ATTORBEY
                                            OlE6GZ&OF:-
                                    -*.,
              ‘..
.,..      .
   ‘r       .                                  .
  ..‘. -__ .                               . . ..
‘,‘.   -A&v         ..
                                     .:




 ..